         Case 6:19-cv-06479-CJS Document 16 Filed 09/08/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________________

RICHARD GORDON FARO,

                                   Plaintiff,               DECISION AND ORDER
-vs-
                                                            6:19-CV-6479 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________

                                   INTRODUCTION

       Plaintiff Richard Gordon Faro brings this action pursuant to 42 U.S.C. § 405(g)

to review the final determination of the Commissioner of Social Security

(“Commissioner”) denying Plaintiff’s application for Disability Insurance Benefits

(“DIB”). Both parties have moved for judgment on the pleadings pursuant to Federal

Rule of Civil Procedure 12(c). Pl.’s Mot., Jan. 10, 2020, ECF No. 9; Def.’s Mot., Mar.

17, 2020, ECF No. 12.         For the reasons set forth below, Plaintiff’s motion for

judgment on the pleadings (ECF No. 9) is granted, the Commissioner’s motion (ECF

No. 12) is denied, and the ALJ’s decision is reversed. The matter is remanded to the

Commissioner for further proceedings consistent with this decision pursuant to sentence

four of 42 U.S.C. § 405(g).

                                    BACKGROUND

       The Court assumes the reader’s familiarity with the underlying facts and

procedural history in this case. Plaintiff filed his DIB application on December 7,


                                                1
           Case 6:19-cv-06479-CJS Document 16 Filed 09/08/20 Page 2 of 9



2015, alleging an onset date of June 15, 2015. Transcript (“Tr.”), 140–142, Sept. 24,

2019, ECF No. 6. On January 29, 2016, Dr. Mohammed Zaman, M.D., conducted a

consultative examination of Plaintiff and concluded that Plaintiff’s prognosis was

“stable,” and that he “has a mild limitation in prolonged walking, heavy lifting,

carrying, and climbing.”     On February 25, 2016, the Commissioner asked Dr. S.

Putchka, M.D., to review Plaintiff’s file and “advise if [an RFC of] light work is

appropriate for [Plaintiff].”   Tr. 432.   Dr. Putchka noted that if the diameter of

Plaintiff’s aortic aneurysm reaches over 5.5 centimeters he might need surgery, but

that “light work can be assigned.”          Tr. 433.   On February 26, 2016, the

Commissioner notified Plaintiff that he did not qualify for DIB benefits. Tr. 87.

      Thereafter, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”).    Tr. 93.   Plaintiff’s request was approved, and the hearing was held by

videoconference on January 4, 2018. Tr. 35. Plaintiff was present in a hearing

room in Rochester, New York, while the ALJ conducted the hearing from St. Louis,

Missouri. Tr. 45. Plaintiff was unrepresented and, following a colloquy with the

ALJ, waived his right to representation and opted to proceed pro se. Tr. 35–45.

Vocational expert William Kiger testified by telephone. Tr. 70–75.

      In his decision on June 25, 2018, the ALJ determined that Plaintiff had the

following residual functional capacity (“RFC”):

      to perform medium work as defined in 20 CFR 404.1567(c) except
      lift/carry/push/pull 25 pounds frequently and 50 pounds occasionally, sit
      for 6 hours of an 8-hour workday and walk/stand for 6 hours in an 8-
      hour workday. He can occasionally climb. He can have no more than


                                            2
         Case 6:19-cv-06479-CJS Document 16 Filed 09/08/20 Page 3 of 9



      occasional exposure to extreme cold, extreme heat, humidity, dust,
      fumes, gases, odors and poor ventilation.

Tr. 25–26. Based on this RFC, the ALJ found that Plaintiff could perform his past

relevant work as a code inspector, and – in the alternative – that there were other,

unskilled, jobs that exist in significant numbers in the national economy that Plaintiff

could perform, such as an assembler, a conveyer feeder, or a dining room attendant.

Tr. 29. Therefore, the ALJ found that Plaintiff was not disabled. Tr. 30.

      Plaintiff retained an attorney for his appeal of the ALJ’s decision to the Social

Security Administration’s Appeals Council. In an August 2018 letter to the Appeals

Council, Plaintiff’s attorney summarized the merits of Plaintiff’s claim for disability

benefits as follows:

      [Plaintiff’s] application reported significant difficulty performing a full
      range of physical activities including lifting more than 15–20 pounds,
      standing or sitting for prolonged periods, walking for long distances, and
      difficulty reaching, squatting, kneeling and using his hands.

      [Plaintiff’s] medical records affirm diagnoses that include severe
      obstructive sleep apnea, hypogonadism with decreased energy and
      fatigue, a bicuspid aortic valve, ascending aortic aneurysm and mild left
      ventricular hypertrophy, Post-9/13/12 motor vehicle accident (“MVA”)
      cervical and thoracic spine injuries, arthritis and gout[,] and post-
      concussive syndrome and memory loss.

      Reported symptoms include chronic pain (back, neck, shoulder and
      abdomen), post-concussive headaches (1–2x per week lasting for up to
      an hour) and fatigue.

Tr. 233 (internal citations to the record omitted).     In support of this summary,

Plaintiff submitted a “retrospective opinion and report” from Plaintiff’s primary care

physician, Dr. Anthony Ragusa, M.D., which included a four-page medical source


                                           3
           Case 6:19-cv-06479-CJS Document 16 Filed 09/08/20 Page 4 of 9



statement and a two-page report, dated July 9 and July 10, 2018, respectively. Tr.

10–15, 236.

         On April 23, 2019, the Appeals Council denied Plaintiff’s request for further

review of the ALJ’s decision. Tr. 1. The letter to Plaintiff from the Appeals Council

stated that Plaintiff’s medical source statement from Dr. Ragusa, “[did] not show a

reasonable probability that it would change the outcome of the decision.” Tr. 2. The

letter continued,

         You [also] submitted medical records from Anthony Ragusa, M.D., dated
         July 10, 2018 (2 pages). The Administrative Law Judge decided your
         case through June 25, 2018. The additional evidence does not relate to
         the period at issue. Therefore, it does not affect the decision about
         whether you were disabled beginning on or before June 25, 2018.

Tr. 2.    The ALJ’s decision thus became the “final decision” of the Commissioner

subject to judicial review under 42 U.S.C. § 405(g).

                                STANDARD OF REVIEW

         42 U.S.C. § 405(g) defines the process and scope of judicial review of the final

decision of the Commissioner on a claim for DIB benefits. A reviewing court must

first determine “whether the Commissioner applied the correct legal standard.”

Jackson v. Barnhart, No. 06-CV-0213, 2008 WL 1848624, at *6 (W.D.N.Y. Apr. 23,

2008) (quoting Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999)). “Failure to apply

the correct legal standards is grounds for reversal.”         Id.   (quoting Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

         Provided the correct legal standards are applied, a finding by the



                                             4
         Case 6:19-cv-06479-CJS Document 16 Filed 09/08/20 Page 5 of 9



Commissioner is “conclusive” if it is supported by “substantial evidence.” 42 U.S.C.

§ 405(g). “[W]hatever the meaning of ‘substantial’ in other contexts, the threshold

for such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148,

1154 (2019). Substantial evidence is defined as “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.”    Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938)).

                                    DISCUSSION

      Plaintiff argues that the Appeals Council erred in denying review of the ALJ’s

decision because it failed to give good reasons for its rejection of Dr. Ragusa’s medical

source statement. As indicated above, Plaintiff attempted to augment the record for

his claim before the Appeals Council by submitting a four-page medical source

statement from Dr. Ragusa, his primary care physician, dated July 9, 2018, and a

two-page report from Dr. Ragusa dated June 10, 2019.            Tr. 236.   The Appeals

Council explicitly found that Dr. Ragusa’s two-page report was not relevant to the

time period referenced in the ALJ’s decision. However, with respect to Dr. Ragusa’s

medical source statement, the Appeals Council stated only that it “does not show a

reasonable probability that it would change the outcome of the decision.” Tr. 2. The

Court finds that this was error.

      When reviewing a denial of DIB, the Appeals Council will consider “new and

material” evidence if it “relates to the period on or before the date of the hearing



                                           5
        Case 6:19-cv-06479-CJS Document 16 Filed 09/08/20 Page 6 of 9



decision, and there is a reasonable probability that the additional evidence would

change the outcome of the decision.” Gurnett v. Berryhill, No. 16-CV-955-FPG, 2018

WL 3853387, at *3 (W.D.N.Y. Aug. 14, 2018) (quoting 20 C.F.R. § 404.970(b) (internal

quotation marks omitted)). It is well-settled in this Circuit that the Appeals Council

cannot find that evidence is not “new and material” solely because it was generated

after the ALJ’s decision. Newbury v. Astrue, 321 F. App'x 16, 18 n. 2 (2d Cir. 2009)

(summary order) (citing Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004)).

“Examinations and testing conducted after the ALJ’s decision is rendered may still

be relevant if they clarify a pre-hearing disability and/or diagnosis.” Carrera v.

Colvin, No. 1:13-cv-1414, 2015 WL 1126014, at *8 (N.D.N.Y. Mar. 12, 2015).

      In the present case, Plaintiff’s new evidence consisted chiefly of two statements

of his primary care physician, Dr. Ragusa.      The two-page report appears to be

treatment notes from an office visit post-dating the ALJ’s decision (albeit treatment

notes recounting a substantial patient history). The four-page “physical medical

source statement,” on the other hand, is a medical opinion based on the familiarity

Dr. Ragusa developed with Plaintiff’s medical condition based on treating him three

to four times each year for twenty years. Tr. 12.

      Dr. Ragusa’s medical opinion is at odds with the ALJ’s RFC determination in

several important respects. The ALJ found that Plaintiff is capable of medium work

carrying 25 pounds frequently and 50 pounds occasionally, sitting 6 hours in an 8-

hour workday, and walking/standing for 6 hours in an 8-hour workday. Tr. 25. Dr.



                                          6
         Case 6:19-cv-06479-CJS Document 16 Filed 09/08/20 Page 7 of 9



Ragusa, by contrast, indicated that Plaintiff should rarely lift or carry 20 pounds,

never lift or carry 50 pounds, and stand or walk for only about 2 hours in an 8-hour

workday. Tr. 12–13. Moreover, Dr. Ragusa indicated that Plaintiff is “[i]ncapable

of even ‘low stress’ work.” Tr. 15.

       20 C.F.R. § 404.1527 provides that, for all claims filed before March 27, 2017,

the opinion of a treating medical source is given controlling weight if it is well

supported by medical findings and not inconsistent with other substantial evidence.

See also Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003). “When the

Appeals Council makes a decision, it will follow the same rules for considering opinion

evidence as administrative law judges follow,” and “will always give good reasons in

[its] notice of determination or decision for the weight [given to the] treating source's

opinion.” Stadler v. Barnhart, 464 F. Supp.2d 183, 188 (W.D.N.Y. 2006) (quoting 20

C.F.R. § 404.1527(d)(2) and (f)(3)). Cursory, formulaic statements by the Appeals

Council are not helpful, and may not be accepted at face value. Mendez v. Comm'r

of Soc. Sec., No. 17-CV-6824 CJS, 2019 WL 2482187, at *4 (W.D.N.Y. June 14, 2019)

(citing Pollard, 377 F.3d at 192–93).

       The Commissioner argues that the Appeals Council’s explanation was

adequate because Dr. Ragusa’s medical source statement is inconsistent with the

record as a whole, including prior treatment notes from Dr. Ragusa himself.

However, post hoc rationalizations for the actions of the Appeals Council are not

sufficient.   Newbury, 321 F. App'x at 18.        The Appeals Council’s perfunctory



                                           7
        Case 6:19-cv-06479-CJS Document 16 Filed 09/08/20 Page 8 of 9



statement that Dr. Ragusa’s medical source statement “does not show a reasonable

probability that it would change the outcome of the decision,” without any legal or

factual reasoning, leaves the Court with no way to determine whether the Council’s

ruling was correct. Mendez, 2019 WL 2482187 at *4 (citing Kocol v. Berryhill, No.

17-CV-01268-LGF, 2019 WL 2428511, at *4 (W.D.N.Y. June 11, 2019)).

      There may be reasons why Dr. Ragusa’s medical source statement is not new

and material or would not change the outcome of the decision, but it is the duty of the

Appeals Council to specify what those reasons are. Id. Accordingly, the Court finds

that this matter must be remanded for the Commissioner to explain why the

additional evidence submitted would not result in a different outcome than that

reached by the ALJ.

      Plaintiff also identifies three errors he believes the ALJ committed in

rendering his decision. First, Plaintiff argues the ALJ deprived him of a full and fair

hearing by failing to inform him of the benefit of a treating physician’s opinion, and

by failing to help develop the record with respect to opinion evidence.        Second,

Plaintiff argues that the vocational expert’s testimony did not support the ALJ’s RFC

determination. Third, Plaintiff argues the RFC is not based on substantial evidence.

Pl. Mem. of Law, Jan. 10, 2020, ECF No. 9-1. Because these issues may be affected

by the Commissioner’s treatment of this case on remand, the Court declines to

consider them at this time. See Mendez, 2019 WL 2482187, at *5; Ward v. Comm’r

of Social Sec., 17-CV-1008, 2019 WL 2106507 at *4 (W.D.N.Y. May 14, 2019) (quoting



                                          8
         Case 6:19-cv-06479-CJS Document 16 Filed 09/08/20 Page 9 of 9



Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 1990)).

                                   CONCLUSION

      For the reasons discussed above, it is hereby ORDERED that Plaintiff’s motion

for judgment on the pleadings (ECF No. 9) is granted, the Commissioner’s motion

(ECF No. 12) is denied, and the ALJ’s decision is reversed. The matter is remanded to

the Commissioner for further proceedings consistent with this decision under 42 U.S.C.

405(g), sentence four.

      So Ordered.

DATED:       September 08, 2020
             Rochester, New York
                                       /s/ Charles J. Siragusa
                                       CHARLES J. SIRAGUSA
                                       United States District Judge




                                          9
